El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Existe una íntima correlación entre nuestro sistema de vida democrático y la fe en la justicia. Los cánones de ética profesional son los mandamientos mínimos que concreti-*115zan la conducta que la sociedad espera de los abogados. No son, pues, meramente una lista de normas vacías. Enmar-can un concepto del deber muy profundo y abarcador; aquel que penetra la dimensión de la conciencia, de lo moral. “El deber es el freno de la conciencia. Sin él, la con-ciencia se desboca. Ya la estimule el instinto capitaneando la legión de necesidades que él concita y que lo excitan, ya la espolee el egoísmo con el aguijón de la utilidad y la pa-sión; ya la persuadan o la engañen la sensibilidad y la imaginación, aunque el generoso derecho la impulse, la conciencia individual estaría desenfrenada sin descanso y desviada sin remisión, si el deber no pudiera dirigirla.” E.M. De Hostos, Obras Completas, Tratado de Moral, Vol. XVI, 1939, pág. 134.
El 19 de julio de 1987, Puerto Rico Fuels, Inc. (P.R. Fuels), Tropigas de Puerto Rico, Inc. (Tropigas), Inc. y otros, presentaron en el Tribunal Superior, Sala de San Juan, una demanda en daños y perjuicios contra Empire Gas, Co. (Empire) y otros por alegada violación a nuestras leyes de monopolios. Después de varios incidentes procesa-les, P.R. Fuels solicitó que dejáramos sin efecto una orden de dicho tribunal (Hon. Evaristo M. Orengo, Juez) que pa-ralizó los procedimientos hasta la culminación de unos ca-sos criminales contra algunos demandados. Además, per-mitió por sesenta (60) días el descubrimiento de prueba mediante deposiciones, con miras a dar una oportunidad a Empire y a Tropigas de proveerse de elementos de juicio adicionales para oponerse a una moción de sentencia su-maria presentada por P.R. Fuels.
Oportunamente, la demandante Empire se opuso. Por su parte, Tropigas argumentó la existencia de un conflicto de intereses en la representación legal de P.R. Fuels que le perjudicaba decisiva y adversamente. Pidió que descalifi-*116cáramos al Bufete de William Estrella (Bufete de Estrella) y al Ledo. Andrés Salas Soler. Adujo que el conflicto se configuró desde el momento en que la Leda. Susana Cor-tina de Cárdenas —quien antes fuera, en este caso, su re-presentante legal junto al Ledo. Héctor Reichard, mientras ejerció funciones de abogada asociada en el Bufete de Lasa, Escalera y Reichard (Bufete Lasa)— comenzó a laborar en el Bufete de Estrella, representante de RR. Fuels.
Específicamente planteó que la licenciada Cortina de Cárdenas, al empezar a trabajar en el Bufete Lasa en no-viembre de 1989, participó activamente en la representa-ción de Tropigas, y en el desempeño de sus funciones pro-fesionales obtuvo información confidencial.
Aunque los abogados de P.R. Fuels lo aceptan, aducen que al momento de la licenciada Cortina de Cárdenas ini-ciar funciones tomaron las providencias necesarias en el Bufete de Estrella para evitar que se divulgara cualquier información obtenida mientras ella trabajó para el Bufete Lasa en relación con Tropigas, y así aislarla “de este caso”. En contrario, Tropigas nos presentó una lista de las inter-venciones de la licenciada Cortina de Cárdenas en el pre-sente caso, como su representante, que incluyen: conversa-ciones directas con el cliente, investigación y preparación de memorandos de derecho relacionados con la representa-ción de Tropigas en el caso de epígrafe; discusión interna del presente caso con el licenciado Reichard; argumenta-ción de mociones, y comparecencia a deposiciones y ante el tribunal en representación de Tropigas.(1)
*117Efectivamente, surge que el 30 de junio de 1990 la licen-ciada Cortina de Cárdenas renunció a su posición en el Bufete Lasa y, transcurridos varios meses, aceptó y co-menzó a trabajar en el Bufete de Estrella. Dicho bufete, integrado en ese momento por cuatro (4) abogados, ha com-partido la representación legal de P.R. Fuels junto al licen-ciado Salas Soler. La petición de descalificación de Tropi-gas va dirigida a impedirle la utilización de información confidencial relacionada con la defensa de Tropigas, divul-gada o que pudo ser divulgada por la licenciada Cortina de Cárdenas, mientras trabajó para el licenciado Estrella. Además, Tropigas argumenta que debe descalificarse al li-cenciado Salas Soler, quien a pesar de tener oficinas sepa-radas, en unión al licenciado Estrella es responsable de la representación de P.R. Fuels y protege sus intereses.
A su vez, el Bufete de Estrella y la licenciada Cortina de Cárdenas arguyen que en ningún momento hubo divulga-ción de información; que no se debe presumir que la infor-mación de conocimiento de la licenciada Cortina de Cárde-nas sobre las defensas de Tropigas fueron compartidas; que tanto ella como el licenciado Estrella, con conocimiento del posible conflicto de intereses, tomaron los pasos para aislarse del litigio acorde con. la doctrina de la muralla china (Chinese Wall) y que el Bufete de Estrella contrató a la licenciada Cortina de Cárdenas sólo para atender casos de derecho ambiental por su conocimiento especializado en dicho campo. En resumen, ambos, al igual que el licenciado Salas Soler, rechazan violación alguna de los cánones de ética profesional.
Lo delicado del planteamiento ha producido extensas comparecencias, alegatos, réplicas, dúplicas y, además, me-moriales del Procurador General de Puerto Rico y del Co-legio de Abogados de Puerto Rico, ambos en calidad de *118amicii curiae.(2) En recta técnica adjudicativa, circunscri-bimos nuestros pronunciamientos a los hechos específicos de este recurso, reconociendo la multidimensionalidad de-la doctrina de la muralla china.
Es un hecho no contradicho que la licenciada Cortina de Cárdenas participó activamente en la representación de Tropigas en el Bufete Lasa (y al poco tiempo de renunciar, comenzó en el Bufete de Estrella), representantes legales de la peticionaria P.R. Fuels. No se cuestiona seriamente el impedimento absoluto que, a priori, pesa sobre ella.
El Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone categóricamente que “el abogado tiene para con su cliente un deber de lealtad completa”. In re Belén Trujillo, 126 D.P.R. 743 (1990). La obligación de representar con fidelidad incluye no divulgar secretos o confidencias y adoptar medidas adecuadas para evitar su divulgación. En consecuencia, no puede aceptarse la representación de un cliente en asuntos que puedan afectar adversamente cualquier interés de uno anterior; independientemente de que ambos clientes lo aprueben. In re Belén Trujillo, supra; In re Guzmán, 80 D.P.R. 713, 724 (1958). Así, pues, el Canon 21, supra, prohíbe fuera de toda duda tanto la representación concurrente como la sucesiva siempre que exista, en esta última, una “relación sustancial” entre el asunto anterior y el posterior que implique *119intereses adversos. “Bajo esta fórmula [en relación a la re-presentación sucesiva], el cliente sólo tiene que demostrar que la controversia legal envuelta en el pleito en la que el abogado comparece en su contra estaba sustancialmente relacionada con la materia o causa de acción en la que tal abogado previamente le representó. El cliente no tiene que probar que de hecho ocurrió una violación de hecho al prin-cipio de confidencialidad. Sólo se requiere una relación pre-via de abogado y cliente y que tal representación resulte adversa y esté sustancialmente relacionada con la anterior.” In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 791-792 (1984).
En resumen, el Canon 21, supra, veda la representación legal si existe alguna posibilidad de conflicto de intereses.. In re Carreras Rovira y Suárez Zayas, supra. El criterio para detectarlo es si al abogado representar los intereses de un cliente en un caso, la representación posterior de otro cliente en uno relacionado sustancialmente con el pri-mero puede entenderse como un cambio de lado.
I-H HH
Ahora bien, ¿se extiende la descalificación de la licen-ciada Cortina de Cárdenas a toda la representación (Bufe-te de Estrella) de P.R. Fuels?
La respuesta a esta interrogante requiere que examinemos las normas de descalificación imputada. Se denomina generalmente “descalificación imputada o vicaria” aquella que recae sobre un bufete completo o un grupo de abogados debido a la descalificación de uno o más de sus miembros por razón de conflicto de intereses. ABA/BNA Lawyers’ Manual on Professional Conduct Sec. 751:2003 (1992). Nuestro Código de Ética considera expresamente, en su preámbulo, que “[e]stará vedado al abogado violar los *120presentes cánones aun por medios indirectos o mediante el empleo de terceros”(3) 4 L.P.R.A. Ap. IX.
Elaborar una norma precisa sobre descalificación impu-tada presenta serias dificultades, ya que ello implica una serie de intereses que deben sopesarse y que están presen-tes en contextos muy diversos. 1 Hazard and Hodes, The Law of Lawyering Sec. 1.10:103 (Supp. 1992). Los intereses primordiales lo constituyen la protección de las confiden-cias del cliente y el ejercicio de un criterio profesional in-dependiente, pero no puede menospreciarse los intereses que compiten con éstos: la movilidad de los abogados en el mercado de empleos y los posibles efectos perjudiciales para la parte cuyo abogado es descalificado. Hazard and Hodes, supra(4)
Las normas sobre descalificación imputada están apuntaladas en supuestos de sentido común y en la experiencia de cómo trabajan los abogados que ejercen en bufetes y los motivos que le llevan a compartir información y a aunar esfuerzos. Wolfram, Modern Legal Ethics, pág. 391 (Practitioner’s ed. 1986).(5) En los casos de representación *121sucesiva adversa, estos supuestos los recoge lo que tradi-cionalmente se denomina presunción de confidencias compartidas.
Cuando un abogado cambia de bufete, la presunción de confidencias compartidas comprende dos (2) modalidades que pueden o no operar simultáneamente: (1) que el abogado tuvo acceso a información confidencial en el bu-fete de donde provino y/o (2) que el abogado va compartir esa información en el nuevo bufete. Véanse: L. Gilbert y G. Zadorozny, Serving Two Masters: The Law of Lawyer Disqualification, Section Of General Practice American Bar Association, págs. 26-27 (1984); D.R. McMinn, ABA Formal Opinion 88-356: New Justification For Increased Use of Screening Devices To Avert Attorney Disqualification, 65 (Núm. 5) N.Y.U. L. Rev. 1231, 1250-1251 y 1254 (1990).(6)
El caso ante nos no cae bajo la presunción en su primera modalidad, por lo que es innecesario resolver si ésta es rebatible.(7) Según señaláramos, la licenciada Cortina de Cárdenas participó activamente en la representación de Tropigas mientras trabajó en el Bufete Lasa. Su impedi-mento no responde a una imputación de conocimiento de las confidencias del cliente en manos de los otros abogados en ese bufete, sino al conocimiento de confidencias del *122cliente por estar involucrado directa y personalmente en la referida representación(8)
Aclarado este extremo, consideremos, antes de determi-nar si procede la descalificación del Bufete de Estrella, si la presunción de confidencias compartidas es rebatible en su segunda modalidad: que el abogado va a compartirla con el nuevo bufete. Precisamente, la defensa de la muralla china que el Bufete de Estrella levanta va dirigida a rebatir la presunción en esta modalidad.
IV
La defensa de la muralla china consiste en establecer una serie de prácticas o procedimientos con el propósito de canalizar el flujo de información dentro de un bufete, de suerte que se proteja su confidencialidad y se salven situaciones de conflicto de intereses. McMinn, supra, pág. 1233; Comentario, The Chinese Wall Defense to Law — Firm Disqualification, 128 (Núm. 3) U. Pa. L. Rev. 677-678 (1980); Gilbert and Zadorozny, supra, pág. 34. El propósito es crear una barrera que aísle al abogado “contaminado” por una representación previa, permitiendo así que los otros miembros del bufete puedan continuar una *123representación que está sujeta a ser cuestionada mediante un planteamiento de conflicto de intereses. Developments in the Law: Conflicts of Interest in The Legal Profession, 94 Harv. L. Rev. 1244, 1367. Ejemplos de prácticas que pue-den constituir una muralla china son: (1) prohibirle al abo-gado contaminado tener alguna relación con el caso o de participar en las ganancias; (2) vedarle discusiones rele-vantes con el abogado contaminado; (3) prohibir la trans-ferencia de documentos relevantes de o al abogado conta-minado; (4) restringir el acceso a los expedientes; (5) educar a todos los miembros del bufete sobre la importan-cia dé la muralla, y (6) separar, tanto física como organiza-cionalmente, los abogados que trabajan en asuntos en conflicto. Comentario, supra, pág. 678.
A pesar de que algunas cortes estatales y federales han reconocido la doctrina, especialmente en casos en que el abogado en cuestión trabajaba para el Gobierno, ninguno ha adoptado una norma o diseño de la “muralla china”.(9) La mayoría se muestra renuente a aceptar algún diseño particular de “muralla china” como garantía suficiente contra un conflicto de intereses. In Defense of a Double Standard in the Rules Of Ethics: A Critical Reevaluation of the Chinese Wall Defense & Vicarious Disqualification, 20 Journal of Law Reform 245, 265 (1986); McMinn, supra, pág. 1258.(10)
*124El argumento principal a favor de la defensa es que per-mite relajar las normas sobre descalificación imputada, mientras se protegen los intereses antes mencionados que compiten con la expectativa de confidencialidad a que tie-nen derecho los clientes sin menoscabar esta última. Developments in the Law: Conflicts of Interest in the Legal Profession, supra, págs. 1365-1366.
Varios son los argumentos que militan contra el recono-cimiento de la defensa. Primero, los mecanismos de aisla-miento sólo protegen contra la transferencia de informa-ción inconsciente o involuntaria por lo que su eficacia depende del deseo de cooperación de los abogados. McMinn, supra, pág. 1255. Segundo, cuando los abogados per-tenecen a un mismo bufete, existen poderosos incentivos (debido a los lazos económicos, sentimentales, hegemóni-cos) para indagar sobre las confidencias o para que quien las posea las divulgue: un abogado inescrupuloso podría envolver al abogado “contaminado” en conversaciones reve-ladoras y valerse de mecanismos subrepticios para ganar acceso a los expedientes. Developments in the Law. Conflicts of Interest in the Legal Profession, supra, págs. 1362-1363. Tercero, si se permitiera la defensa, la parte que solicitase la descalificación tendría que refutar la evi-dencia presentada por el bufete de que se construyó una muralla eficaz y que no se revelaron la confidencias. Esto podría conllevar que el cliente se viese obligado a divulgar la confidencias que precisamente se pretende proteger. McMinn, supra, pág. 1275.
Frente a estas distintas razones —algunas de *125peso, otras no— trazar la ruta decisoria no ha sido fácil. Como jueces vivimos insertos en la sociedad y no podemos ignorar muchas de las críticas que se hacen a nuestra profesión. A la postre, ha influido en nuestra conciencia judicial la visión de que la abogacía presupone adherirse a las más estrictas normas éticas y morales. En el trasfondo fáctico del caso de autos, no es menester resolver si vamos o no a incorporar a nuestro ordenamiento la defensa de la muralla china. Según expusimos, la licenciada Cortina de Cárdenas representó a Tropigas mientras laboraba en el Bufete Lasa. En esa encomienda obtuvo información confidencial. Su traslado poco tiempo después al Bufete de Estrella —de tamaño reducido— dificulta, por no decir im-pide, la posibilidad real de implantar cualquier barrera adecuada de aislamiento que satisfaga las normas de ética profesional en cuestión.
IV
Nos resta determinar si la descalificación del Bu-fete de Estrella conlleva automáticamente la del licenciado Salas Soler. Una mayoría de los tribunales que han enfrentado el problema de la descalificación imputada de un corepresentante han rehusado establecer una presunción de confidencias compartidas entre coabogados. Véanse, a manera de ejemplo: Fred Weber, Inc. v. Shell Oil Co., 566 F.2d 602 (8vo Cir.), cert. denegado, 436 U.S. 905 (1977); Akerly v. Red Barn System, Inc., 551 F.2d 539 (3er Cir. 1977), citados en Annotated Model Rules of Professional Conduct, American Bar Association, 1992, pág. 181. Ello responde a una preocupación por delimitar el alcance de las doctrina de descalificación imputada. Annotated Model Rules of Professional Conduct, op. cit., pág. 182. Sin embargo, como han observado algunos comentaristas, ese enfoque subestima los riesgos que puede presentar esta relación:
... quienes tienen experiencia en el ejercicio de la profesión es-*126tán al tanto de que coabogados unidos contra un oponente en común pueden tener un incentivo marcado para compartir toda la información pertinente para el caso. El potencial para usar indebidamente información confidencial entre coabogados puede ser mayor que entre los miembros de un mismo bufete. (Traducción nuestra.) P.R. Taskier y A.H. Casper, Vicarious Disqualification of Co-Counsel because of “Taint”, 1 Geo. J. Legal Ethics 155, 160 (1987-1988).
Aunque reconocemos que la naturaleza de la relación entre coabogados puede variar, dependiendo de la situa-ción fáctica de que se trate, compartimos este último enfoque. Véase Wolfram, op. cit., págs. 396-397. En conse-cuencia, resolvemos que existe una presunción rebatible de confidencias compartidas entre coabogados que se activa una vez la parte promovente de la moción de descalifica-ción presenta evidencia de que uno de los coabogados está involucrado en una situación de conflicto de intereses. La parte que se oponga a la moción deberá presentar eviden-cia que demuestre que la relación entre los coabogados no sostiene la presunción. La descalificación procederá de no rebatirse la presunción.
En este caso hemos visto que el Bufete de Estrella se ha involucrado en una insalvable situación de conflicto de intereses. El licenciado Salas Soler, quien cuenta con un bufete independiente, compareció como representante legal junto con el licenciado Estrella desde el inicio de la demanda el 19 de junio de 1987. Ante este cuadro, conclui-mos que aquí se ha activado una presunción de confiden-cias compartidas entre el Bufete de Estrella y el licenciado Salas Soler, y que a este último debe concedérsele la opor-tunidad de exponer y ampliar su posición en el foro de ins-tancia, si interesa rebatirla.
Ninguno de estos pronunciamientos deben estimarse como una sanción por infracción ética al amparo de los cánones de ética profesional.

Se dictará la correspondiente sentencia.

*127La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri concurrieron con el re-sultado sin opinión escrita. El Juez Presidente Señor An-dréu García no intervino.

(1) La licenciada Cortina de Cárdenas con absoluta honestidad admite que mientras laboró en el Bufete de Lasa también tuvo a cargo los asuntos “relacionados con Tropigas, y, en particular, con el caso de epígrafe”. No obstante, en síntesis ex-pone que no procede la descalificación por las razones siguientes: (1) al aceptar tra-bajar luego con la firma legal del licenciado Estrella, acordó con éste que no partici-paría, conocería ni discutiría asunto alguno de Tropigas; (2) ha observado invariablemente ese acuerdo y no ha participado en este otro caso; (3) los cánones lo único que prohíben es representar intereses encontrados simultáneamente; (4) su descalificación afectaría sustancial y gravemente la práctica de bufetes especializa-dos en la fase del reclutamiento, y (5) también menoscabaría el derecho del abogado *117a conseguir trabajo. Señala, además, que afectaría negativamente en cuanto al costo que tendrían que satisfacer los clientes.


(2) El 22 de julio de 1991, la licenciada Cortina de Cárdenas nos informó que por razones de enfermedad familiar cesó el 15 de julio de trabajar en dicho bufete y se trasladó temporeramente al estado de Florida. Subsiguientemente acreditó nueva dirección en Puerto Rico.
El 15 de julio de 1992, el Bufete de William Estrella renunció a la representa-ción de P.R. Fuels, Gas del Pueblo, Inc. y Norvest, Ltd.
Estas circunstancias no han tornado académicos nuestros pronunciamientos ya que pende ante nos si procede la descabficación del licenciado Salas Soler, quien continuó como abogado.


(3) Así, nuestro Código de Ética Profesional recoge un principio similar al plas-mado en la regla disciplinaria 5-105(D) del Model Code of Professional Responsibility and Code of Judicial Conduct, ABA Press, 1986, sobre la descalificación imputada. Dispone:
“(D) Si a un abogado se le requiere de acuerdo con una regla disciplinaria de-clinar o retirarse de un empleo, ningún socio o asociado, o abogado afiliado a él o a su bufete podrá aceptar o continuar en dicho empleo.” (Traducción nuestra.) Annotated Code of Professional Responsibility, Chicago, American Bar Foundation, 1979, pág. 246.


(4) Una moción de descalificación exitosa priva a la parte del abogado de su preferencia y le obliga a buscar un sustituto. Para poder cumplir con su encomienda, el nuevo abogado tiene que alcanzar el mismo grado de conocimiento de los porme-nores de litigio que poseía el abogado descalificado. En litigios complejos o en los cuales ha trancurrido mucho tiempo desde sus comienzos, esta labor es difícil y puede ser imposible. L.A. Winslow, Federal Courts and Attorney Disqualification Motions: A Realistic Approach to Conflicts of Interest, 62 (Núm.4) Washington L.Rev. 863, 872 (1987).


(5) En In re Lavastida et al., 109 D.P.R. 45, 91-92 (1979), la opinión concurrente y disidente recogió algunos de estos supuestos al expresar:
"... no podemos olvidar las siguientes características peculiares de una sociedad de abogados que afectan los principios de deontología profesional: (a) se presume que la información confidencial de un cliente a un socio es conocida y compartida por los *121restantes socios ... (c) la sociedad constituye una asociación donde la comunicación, cooperación y el intercambio del conocimiento e ideas, es común y necesario ....”


(6) En casos donde operan las dos (2) modalidades de la presunción, y respon-diendo a su visión de que ambas son rebatibles, la Corte de Apelaciones de Estados Unidos para el Séptimo Circuito ha desarrollado un método de análisis que consta de tres (3) pasos. El primero consiste en determinar si existe una relación sustancial entre el asunto de la representación anterior y el de la posterior. Si existe tal rela-ción, procede continuar al segundo: determinar si la presunción de confidencias com-partidas en tomo a la representación anterior fue refutada. Finalmente, si la pre-sunción de confidencias compartidas no se rebatió en cuanto a la representación anterior, se examina si se rebatió en cuanto a la representación posterior. Schiessle v. Stephens, 717 F.2d 417 (7mo Cir. 1983); ABA/BNA, supra, Sec. 751:2010; Annotated Model Rules of Professional Conduct, 2da ed., American Bar Association, 1992, pág. 185.


(7) La norma tradicional es que ambas modalidades de la presunción de confi-dencias compartidas son irrebatibles. Véase Developments in the Law: Conflicts of Interest in the Legal Profession, 94 Harv. L. Rev. 1244, 1355 y 1361 (1981).


(8) Debido al grado de participación de la licenciada Cortina de Cárdenas en los asuntos de Tropigas mientras trabajaba en el Bufete Lasa, no hemos enfocado el problema de su descalificación (en la parte II de esta opinión) como uno de descali-ficación imputada por razón de su asociación previa con ese bufete, sino desde la perspectiva de un abogado individual que representa sucesivamente intereses adversos. Es por ello que entendemos que no opera en este caso la presunción de confidencias compartidas en su primera modalidad.
Algunas cortes han permitido rebatir la presunción de confidencias compartidas en su primera modalidad mediante la aplicación de la doctrina de la representación periférica (peripheral representation exception) que surgió de la opinión de la Corte de Apelaciones para el Segundo Circuito en Silver Chrysler Plymouth, Inc. v. Chrysler Mot. Corp., 518 F.2d 751 (2do Cir. 1975). D.R. McMinn, ABA Formal Opinion 88-356: New Justification For Increase Use of Screening Devices To Avert Attorney Disqualification, 65 (Núm. 5) N.Y.U. L. Rev. 1231, 1252 (1990); Wolfram, Modern Legal Ethics, págs. 399-401 (1986). El abogado puede rebatir la presunción de con-fidencias compartidas probando que, como cuestión de hecho y debido a la naturaleza del trabajo que desempeñó en el bufete con el cual estaba asociado previamente, no tiene conocimiento de información confidencial. McMinn, supra.


(9) En 1975 la American Bar Association emitió una opinión endosando el uso de la muralla china en casos de abogados provenientes del Gobierno. Dicho endoso se fundó en la necesidad del Gobierno de atraer profesionales jóvenes y abogados com-petentes a su servicio. De acuerdo con el comité que emitió la opinión, no se debía de interferir con la habilidad del Gobierno para reclutar abogados requiriéndoles que se expusiesen a grandes limitaciones sobre su práctica futura. ABA Formal Opinion 342, citada en Serving Two Masters, supra, págs. 34-36. La Regla 1.11 de los Model Rules of Professional Conduct endosa expresamente el uso de la defensa en casos de abogados que provienen del Gobierno. Annotated Model Rules of Professional Conduct, op. cit, pág. 188.


(10) No obstante este dato, algunas de las fuentes consultadas enumeran una serie de elementos recopilados de la jurisprudencia cuya presencia propende a un planteamiento exitoso de la defensa. La enumeración más extensa comprende los factores siguientes: (1) la sustancialidad de la relación entre el caso anterior y el posterior; (2) el tiempo transcurrido entre los casos; (3) el tamaño del bufete (se *124estima que es más realista la presunción de confidencias compartidas en los bufetes pequeños que en los grandes); (4) el número de abogados descalificados (es más fácil aislar un número pequeño de abogados); (5) la naturaleza de la esta participación del abogado descalificado (el grado de participación del abogado en el caso anterior in-cide sobre el grado del perjuicio posible); (6) el momento en que se instituye la mu-ralla (una muralla creada tan pronto surge el potencial de conflicto tiene mayores posibilidades de éxito que una creada luego), y (7) las características de la muralla. Comentario, supra, págs. 712-713. Véase, además, Annotated Model Rules of Professional Conduct, op. cit., pág. 188.